FILED
                            NOT FOR PUBLICATION                             OCT 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50608

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00974-JFW

  v.
                                                 MEMORANDUM *
JERRY LEE HUFFMAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Jerry Lee Huffman appeals from the 46-month sentence imposed following

his guilty-plea conviction for bank robbery, in violation of 18 U.S.C. § 2113(a).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Huffman contends that the district court failed to explain adequately its

reasons for rejecting a sentence below the advisory Sentencing Guidelines range.

The record belies this contention. Accordingly, Huffman has not demonstrated

that the district court erred, let alone that it committed plain error. See United

States v. Waknine, 543 F.3d 546, 554-55 (9th Cir. 2008).

      Huffman also contends that his sentence is substantively unreasonable. In

light of the totality of the circumstances and the sentencing factors set forth in 18

U.S.C. § 3553(a), the sentence at the low-end of the Guidelines range was

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Carty, 520 F.3d 984, 993-94 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                     10-50608